Citation Nr: 0517623	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  97-12 241	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for otitis media.
  
3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for hearing loss of the 
left ear.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.




REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1982.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and September 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The veteran testified in 
support of these claims at a hearing held at the RO in August 
1998, before a Hearing Officer.   

The RO has certified for appeal six claims, including 
entitlement to service connection for bilateral hearing loss.  
For the reasons noted below and to ensure the veteran due 
process of law, however, the Board has recharacterized this 
particular claim to include two separate claims, one 
pertaining to the veteran's right ear, the other pertaining 
to her left ear.    

Below, the Board reopens a claim of entitlement to service 
connection for a low back disorder and decides the claims of 
entitlement to service connection for otitis media and 
hearing loss of the right ear.  In the REMAND section of this 
decision, the Board then remands the reopened claim and the 
claims of entitlement to service connection for sinusitis, 
entitlement to service connection for migraine headaches, 
entitlement to service connection for hearing loss of the 
left ear, and entitlement to service connection for PTSD to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding her claims of entitlement to service connection for 
otitis media, entitlement to service connection for hearing 
loss of the right ear, and the reopening of a claim of 
entitlement to service connection for a low back disorder.

2.  The veteran does not currently have otitis media.

3.  The veteran does not currently have hearing loss of the 
right ear as defined by VA.

4.  The RO denied the veteran entitlement to service 
connection for a low back disorder in a rating decision dated 
February 1983.

5.  The RO notified the veteran of the February 1983 rating 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

6.  The evidence received since February 1983 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).



2.  Hearing loss of the right ear was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

3.  The February 1983 rating decision, in which the RO denied 
entitlement to service connection for a low back disorder, is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to service connection for otitis media, entitlement to 
service connection for hearing loss of the right ear, and the 
reopening of a claim of entitlement to service connection for 
a low back disorder does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated May 2004, after the RO initially denied the 
veteran's claims in a rating decision dated March 1996.  
However, given that notice was not mandated at the time of 
the initial RO decision, it was not error to provide 
subsequent remedial notice.  Rather, the timing of this 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of her appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the May 2004 letter, the RO acknowledged the veteran's 
claims, informed her of the evidence needed to substantiate 
those claims, notified the veteran of VA's duty to assist, 
and indicated that it was developing her claims pursuant to 
that duty.  The RO noted that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
her claim, including medical records, employment records, and 
records from other federal agencies, provided she identified 
the sources thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to submit such evidence.  
The RO listed some of the evidence it had already received in 
support of the veteran's claims and specifically advised the 
veteran to identify or submit directly to VA any other 
evidence or information she thought would support her claims.  
The RO indicated that, if the veteran wished VA to obtain 
medical reports on her behalf, she should sign the enclosed 
forms authorizing their release.  

Moreover, in a rating decision dated March 1996, letters 
dated March 1996, November 1996, September 1998, and October 
1998, a statement of the case issued in January 1997, and 
supplemental statements of the case issued in January 1997, 
July 1998, December 1998, and August 2004, the RO provided 
the veteran some of the same information furnished in the 
aforementioned VCAA notice.  As well, the RO explained to the 
veteran that it had requested, but not yet received, her 
treatment records from the many sources the veteran 
identified and asked her to ensure that such records were 
sent to VA.  The RO also identified other evidence the 
veteran needed to secure in support of her claims.  The RO 
noted the reasons for which it denied the veteran's claims 
and the evidence it had considered in so doing.  The RO also 
furnished the veteran the provisions governing VA's duties to 
notify and assist.   



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it 
endeavored to secure and associate with the claims file all 
of the evidence the veteran reported as being pertinent to 
her claims, including service medical records, VA and private 
treatment records, and records from the Social Security 
Administration (SSA).  

Some of the private medical providers the veteran identified 
as being sources of pertinent records contacted VA and 
indicated that they had no record of the veteran receiving 
treatment, did not keep records for over seven years, was not 
willing to look for such old records given that the veteran 
did not pay her bill for treatment rendered, and did not have 
the veteran's chart as she had not been seen for 10 years.  
In some cases, the post office returned as undeliverable VA's 
letters requesting the veteran's treatment records.  
Thereafter, VA wrote the veteran asking that she obtain such 
records on her own behalf.  

The RO did not conduct medical inquiry, including by 
affording the veteran a VA examination, in an effort to 
substantiate the veteran's claims of entitlement to service 
connection for otitis media and hearing loss of the right ear 
and a reopening of a claim for service connection for a low 
back disorder.  The veteran is not prejudiced by the RO's 
failure to do so, however, because the claims file in this 
case consists of three volumes of medical records and these 
records provide sufficient information to decide fairly the 
first two claims and to reopen the third claim.  Bernard v. 
Brown, 4 Vet. App. at 392-94.

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence she should submit to substantiate her 
claims of entitlement to service connection for otitis media, 
entitlement to service connection for hearing loss of the 
right ear, and the reopening of a claim of entitlement to 
service connection for a low back disorder.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Given that VA has done everything reasonably 
possible to notify and assist the veteran with regard to 
these particular claims, no additional action is necessary 
and the Board may proceed in adjudicating these claims.   

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran seeks service connection for otitis media and 
hearing loss of the right ear.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifested an organic 
disease of the nervous system, which includes sensorineural 
hearing loss, to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Otitis Media

According to written statements submitted during the course 
of this appeal and the veteran's hearing testimony, the 
veteran had outer ear infections in service and after 
service, as recently as 1997.  She cannot, however, recall 
the name of the physician who treated this condition after 
discharge. 

Service medical records reflect that the veteran complained 
of ear pain and aches in service, including in August 1979, 
February 1980, June 1980, and December 1981.  In June 1980, 
examiners diagnosed serous otitis and right externa otitis.  
In December 1981, an examiner diagnosed resolving otitis 
externa.  On separation examination conducted in December 
1982, the veteran reported ear, nose and throat trouble, but 
in response to that reported history, the examiner noted 
seven episodes of tonsillitis in the past year.  The veteran 
did not specifically report, and the examiner did not note, 
any ear infections.  

Post-service medical records, including VA and private 
treatment records and records from the Vet Center and SSA, 
establish that, since discharge, the veteran has not had any 
other ear infections.  She has received an extensive amount 
of medical treatment since discharge, but during treatment 
visits, she did not report ear pain or aches and no medical 
professional diagnosed an ear infection. 

To prevail in her claim, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service or a service-connected disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The only 
such evidence the veteran has submitted in this case is her 
own assertions.  These assertions are insufficient to 
establish the existence of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have otitis media.  Based on this finding, 
the Board concludes that otitis media was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of her claim.  Rather, 
as the preponderance of the evidence is against the claim, it 
must be denied. 

2.  Hearing Loss - Right Ear

The veteran contends that she developed hearing loss of the 
right ear in service due to the duties she performed while 
fueling on the flight line.  These duties allegedly exposed 
her to an excessive amount of noise and necessitated the use 
of earplugs and earmuffs while working.  She argues that 
hearing tests conducted yearly during service reflect hearing 
loss.

Service medical and personnel records confirm that the 
veteran served on active duty as a fuel specialist, which 
exposed her to noise.  During this time period, however, the 
veteran did not report hearing loss and no examiner diagnosed 
hearing loss of the right ear by VA standards.   

Specifically, on enlistment examination conducted in November 
1978, an audiological evaluation revealed the following pure 
tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
10
5
5

On examination conducted in January 1981, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
15
30

On examination conducted in March 1982, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
15
15

On separation examination conducted in December 1982, the 
veteran reported that she had not had hearing loss.  An 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
30

Since discharge, the veteran has undergone audiological 
evaluations on two occasions, once in May 1995, at the Santa 
Cruz Medical Clinic, and later in June 1998, at a VA Medical 
Center.  

In May 1995, the audiological evaluation revealed right ear 
hearing within normal limits for the speech frequencies of 
500 Hertz to 4000 Hertz, a mild notch at 6000 Hertz, and 
excellent speech discrimination ability (100 percent W-22 and 
92 percent rollover).  In June 1998, the audiological 
evaluation revealed right ear hearing within normal limits 
through 4000 Hertz, moderate hearing loss from 6000 Hertz to 
8000 Hertz, and excellent speech discrimination ability.  
These reports do not reflect hearing loss as defined by VA. 

Again, the only evidence of current right ear hearing loss 
the veteran has submitted in this case is her own assertions.  
Under Espiritu, these assertions are insufficient to 
establish the existence of a current disability.  The Board 
finds that the veteran does not currently have hearing loss 
of the right ear as defined by VA.  Based on this finding, 
the Board concludes that hearing loss of the right ear was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 

B.  Claim to Reopen - Low Back Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a low back disorder in a rating 
decision dated February 1983.  The RO based its denial on a 
finding that, although the veteran received treatment for 
back pain in service, such pain was acute and transitory and 
not considered chronic.  In deciding the veteran's claim, the 
RO considered the veteran's service medical records.  In a 
letter dated February 1983, the RO notified the veteran of 
the rating decision and of her appellate rights with regard 
to that decision, but the veteran did not appeal the decision 
to the Board.  The February 1983 rating decision is thus 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982).

The veteran attempted to reopen her claim for service 
connection for a low back disorder by submitting a formal 
claim received in February 1996.  A claim that is the subject 
of a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2004)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's February 1983 rating decision includes service 
personnel records, VA and private treatment records, records 
from SSA, written statements of the veteran, her 
representative, her former spouse, her son, and an 
acquaintance, and the veteran's hearing testimony.

The Board finds that this evidence is new as it was not 
previously submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  The Board also finds 
that this evidence is material because it bears directly and 
substantially upon the specific matter under consideration 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The newly 
submitted evidence, specifically, records of the veteran's 
treatment at a VA Medical Center and by Patricia G. Hinz, 
M.D., 
R. Kelley Otani, M.D., Barbara MacFarlane, M.D., Svetlana R. 
Keyser, M.D., Rosemaria Gennuso, M.D., and Charles J. 
Scibetta, M.D., and post-service magnetic resonance imaging, 
x-rays and CT scans, reflect that since discharge, the 
veteran has complained of, and received treatment for a 
variously diagnosed back disorder.  The absence of evidence 
of a post-service back disorder was the basis, at least in 
part, of the RO's previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a low 
back disorder.  The Board may not, however, decide this claim 
on its merits, because, as explained below, VA has not yet 
satisfied its duty to assist the veteran in the development 
of this claim under the VCAA.


ORDER

Service connection for otitis media is denied.
  
Service connection for hearing loss of the right ear is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, granted.


REMAND

Additional action by AMC is necessary with regard to the 
veteran's claims of entitlement to service connection for a 
low back disorder, sinusitis, migraine headaches, hearing 
loss of the left ear, and PTSD.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
her claim and assist her in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
these particular claims, VA has not yet satisfied its duty to 
assist.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations are necessary.  

The veteran claims that she injured her back in service, 
while working on the flight line as a fuel specialist.  This 
injury allegedly necessitated treatment at a base hospital, 
placement on no duty and then light duty status, and resulted 
in a diagnosis of L4-L5 disc bulge.  She claims that since 
then, she has received continuous treatment for back pain and 
has been restricted medically from performing certain 
functions such as lifting, standing and walking for long 
periods of time.  

The veteran's service and post-service medical records 
support, in part, the veteran's assertions by showing in-
service complaints of, and treatment for, back pain, a 
notation of recurrent low back pain, muscular, on discharge 
examination, and post-service treatment for back complaints.  
Post-service medical records also show that the veteran 
injured her back after service, while working.  To date, VA 
has not obtained a medical opinion regarding whether any 
current back disorder is related to the documented in-service 
back complaints or to the post-service back injuries.  Such 
an opinion is needed before the Board can decide the claim of 
entitlement to service connection for a low back disorder.

Service and post-service medical records also reflect in-
service and post-service treatment for sinus infections and 
headaches.  Despite this fact, the veteran has not been 
afforded a VA examination, during which an examiner could 
discuss whether the veteran had sinusitis and migraine 
headaches, and if so, whether they are related to documented 
in-service sinus complaints and headaches.     

The veteran also claims that she developed hearing loss of 
the left ear in service due to the duties she performed while 
fueling on the flight line.  These duties allegedly exposed 
her to an excessive amount of noise and necessitated the use 
of earplugs and earmuffs while working.  Post-service medical 
records confirm hearing loss of the left ear.  Although 
service medical records do not show that, in service, the 
veteran had such loss as defined by VA, they do show that the 
veteran worked as a fuel specialist, which exposed her to 
noise.  Given this fact, a medical opinion is needed 
regarding whether the veteran's current left ear hearing loss 
is related to the in-service noise exposure.  

Second, in a written statement received in September 2004, 
the veteran responded to the RO's request for information in 
support of her claim for service connection for PTSD 
secondary to a personal assault.  Therein, the veteran noted 
that the RO should have records of her treatment at the 
Women's PTSD Center at Menlo Park in California.  She also 
noted that she moved to Ohio in 1999 and received treatment 
for her PTSD at a VA hospital located at 7180 Highland Drive 
in Pittsburgh, Pennsylvania.  Although, as contended, records 
of the veteran's treatment at the Menlo Park facility are of 
record, records of the veteran's treatment at the VA hospital 
are not in the claims file.  These records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and as such, must be considered in 
deciding the veteran's claim.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) 
(2004).  Accordingly, on remand, such records should be 
associated with the claims file.

This case is REMANDED for the following action:

1.  AMC should obtain and associate with 
the claims file all records of treatment 
of the veteran's PTSD at the VA hospital 
located at 7180 Highland Drive in 
Pittsburgh, Pennsylvania, 15206.

2.  AMC should afford the veteran all 
appropriate VA examinations for the 
purpose of determining the etiology of 
any low back disorder, sinusitis, 
migraine headaches, and left ear hearing 
loss shown to exist.  AMC should forward 
the claims file to the examiners for 
review of pertinent documents therein and 
ask the examiners to confirm in their 
written reports that they conducted such 
a review.  Following thorough 
evaluations, during which all indicated 
tests are performed, the examiners 
should:

a) indicate whether the veteran has 
a low back disorder, sinusitis, 
migraine headaches, and/or left ear 
hearing loss; and if so

b) opine whether such sinusitis and 
migraine headaches are at least as 
likely as not (50 percent or greater 
likelihood) related to the veteran's 
period of active service, including 
documented in-service sinus and 
headache complaints; 

c) opine whether any low back 
disorder shown to exist is at least 
as likely as not (50 percent or 
greater likelihood) related to the 
veteran's period of active service, 
including documented in-service low 
back complaints, and/or to 
documented post-service low back 
injuries;   

d) opine whether any left ear 
hearing loss shown to exist is at 
least as likely as not (50 percent 
or greater likelihood) related to 
the veteran's period of active 
service, including her exposure to 
noise while working on the flight 
line as a fuel specialist; and  

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Following completion of the above, to 
include the scheduling of any additional 
VA examination(s) deemed warranted, AMC 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


